              Case 1:19-cv-02538 Document 1 Filed 08/22/19 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

FREDDY MARTINEZ                                   )
5810 South Kenneth Ave.                           )
Chicago, IL 60629                                 )
                                                  )
        Plaintiff,                                )
                                                  )
        v.                                        )
                                                  )
U.S. DEPARTMENT OF JUSTICE,                       )
950 Pennsylvania Avenue, NW                       )
Washington, D.C. 20530                            )
                                                  )
FEDERAL BUREAU OF                                 )
INVESTIGATION,                                    )
935 Pennsylvania Avenue, NW                       )
Washington, D.C. 20535                            )
                                                  )
                                                  )
        Defendants.                               )

                                       COMPLAINT

        1.      Plaintiff FREDDY MARTINEZ files this Freedom of Information Act suit to

force   Defendants      DEPARTMENT      OF    JUSTICE    and   FEDERAL       BUREAU        OF

INVESTIGATION, to produce records related to the fatal shooting of a teenager, Laquan

McDonald, by Chicago Police Officer Jason Van Dyke.

                                         PARTIES

        2.      Plaintiff FREDDY MARTINEZ is a member of the media and made the FOIA

request at issue in this case.

        3.      Defendant DEPARTMENT OF JUSTICE (“DOJ”) is a federal agency subject to

the Freedom of Information Act, 5 U.S.C. § 552.

        4.      Defendant FEDERAL BUREAU OF INVESTIGATION (“FBI”) is a federal

agency subject to the Freedom of Information Act, 5 U.S.C. § 552 and a component of DOJ.
             Case 1:19-cv-02538 Document 1 Filed 08/22/19 Page 2 of 4



                                 JURISDICTION AND VENUE

       5.        This case is brought under 5 U.S.C. § 552(a)(6)(c)(i) and presents a federal

question conferring jurisdiction on this Court.

       6.        Venue is proper under 5 U.S.C. § 552(a)(4)(B).

                              DEFENDANTS’ FOIA VIOLATION

       7.        On December 18, 2018, MARTINEZ sent the following request to FBI: “[1] I am

seeking any and all records that the FBI has related to the fatal shooting of a teenager Laquan

McDonald by Chicago Police officer Jason Van Dyke [2] On Nov 24, 2015 a story ran in

Chicago that stated “Alvarez said the FBI contacted the Cook County state's attorney's office in

November 2014, a few weeks after the fatal shooting of 17-year-old Laquan McDonald, and the

two    offices    began    working     together     on       the        case   in   December.”   (source:

https://www.nbcchicago.com/blogs/ward-room/Alvarez-Opponents-Question-Timeline-of-

Release-of-McDonald-Video-353183351.html) [3] On October 5th of 2018, Jason Van Dyke was

convicted    of     manslaughter     for   the     killing         of     Laquan    McDonald.    (source:

https://www.washingtonpost.com/news/post-nation/wp/2018/10/05/chicago-police-officer-jason-

van-dyke-convicted-of-second-degree-murder-for-killing-laquan-mcdonald ) [4] Therefore I am

requesting any and all documents that the FBI has on this case which is now concluded. [5] I am

explicitly asking your agency to conduct a “cross-referenced” search for records relevant to your

inquiry. *Do not limit your search to the Central Records System* [6] I am also request a search

of “ELSUR” (Electronic Surveillance) records. These include the names of all people and/or

locations for which the agency sought a court order for electronic surveillance.” A true and

correct copy of the request is attached as Exhibit A.




                                                  -2-
                  Case 1:19-cv-02538 Document 1 Filed 08/22/19 Page 3 of 4



        8.         On December 21, 2018, FBI acknowledged receipt of the request and assigned the

following FOIPA Request No.: 1424878-000. A true and correct copy of the acknowledgement

letter is attached as Exhibit B.

        9.         On January 4, 2019, FBI denied the request in its entirety and cited 5 U.S.C. §

552(b)(7)(A). A true and correct copy of the denial letter is attached as Exhibit C.

        10.        On January 11, 2019, MARTINEZ appealed the denial of his FOIA request.

A true and correct copy of the appeal is attached as Exhibit D.

        11.        On February 12, 2019, FBI assigned the following Appeal Tracking Number to

the request: DOJ-AP-2019-002351. See Exhibit D.

        12.        On May 10, 2019, MARTINEZ followed up with FBI regarding the status of his

appeal. See Exhibit D.

        13.        On July 24, 2019, FBI affirmed its previous denial. A true and correct copy of the

appeal response is attached as Exhibit E.

        14.        In violation of FOIA, Defendants have not produced the records.

                                   COUNT I – FOIA VIOLATION

        15.        The above paragraphs are incorporated herein.

        16.        Defendants are agencies subject to FOIA.

        17.        Plaintiffs made a FOIA request to FBI on December 18, 2018.

        18.        Defendants have failed to produce the requested records.

WHEREFORE, Plaintiffs ask the Court to:

             i.    Order Defendants to conduct a reasonable search for records and to produce

                   promptly all non-exempt requested records;

         ii.       Award Plaintiff attorney fees and costs; and

         iii.      Enter any other relief the Court deems appropriate.


                                                  -3-
           Case 1:19-cv-02538 Document 1 Filed 08/22/19 Page 4 of 4




Dated: August 22, 2019
                                           Respectfully Submitted,

                                           /s/ Matthew Topic

                                           Attorneys for Plaintiffs

                                           Matthew Topic, Bar No. IL0037
                                           Joshua Burday, Bar No. IL0042
                                           Merrick Wayne, Bar No. IL0058
                                           (E-Mail: foia@loevy.com)
                                           LOEVY & LOEVY
                                           311 N. Aberdeen, Third Floor
                                           Chicago, Illinois 60607
                                           Tel.: (312) 243-5900
                                           Fax: (312) 243-5902




                                     -4-
